ORDER

PER CURIAM
David Matthew Bross (“Father”) appeals from that portion of the trial court’s judgment ordering Father to pay Paula Annette Bross (“Mother”) child support in the amount of $821 per month and to make a $14,000 marital distribution payment to Mother within sixty days of the trial court’s judgment. We affirm.
The judgment of the trial court is supported by substantial evidence, is' not against the weight of the evidence, and no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.160⅛).